Judge Rowan
delivered the opinion of the court.
This was an action of slander — plea not guilty and joined ¿ — verdict $550, and judgment — motion for a new trial made and overruled — exceptions and appeal.
The appellant urges that the court erred in refusing to grant a new trial, on the ground that the verdict is contrary to evidence. We think the speaking of slanderous words was sufficiently proved to sustain a verdict for plaintiff. The amount of that verdict, in this kind of action, is with *592(he jury. But na exception was taken to the amoüní of the ver<j'ct- The judgment must be affirmed with costs and damages.
Pope for appellant, Wickliffe for appellee.